     Case 1:20-cv-00639-DAD-SKO Document 18 Filed 08/27/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GARLAND A. JONES,                                No. 1:20-cv-00639-NONE-SKO (PC)
12                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
13                                                     RECOMMENDATIONS, DENYING MOTION
             v.
                                                       TO PROCEED IN FORMA PAUPERIS, AND
14    RICHARDS, et al.,                                DISMISSING ACTION WITHOUT
                                                       PREJUDICE
15                       Defendants.
                                                       (Doc. Nos. 7, 12, 16)
16

17          Plaintiff Garland A. Jones is a state prisoner proceeding pro se in this civil rights action
18   brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate
19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On May 29, 2020, the assigned magistrate judge issued findings and recommendations,
21   recommending that plaintiff’s motion to proceed in forma pauperis (Doc. No. 7) be denied, and
22   this action dismissed without prejudice, because plaintiff has three prior “strike” dismissals under
23   28 U.S.C. § 1915(g). (Doc. No. 12.) The magistrate judge further found that the allegations of
24   plaintiff’s complaint fail to show that he is in imminent danger of serious physical injury. (Id. at
25   2.) The magistrate judge provided plaintiff fourteen (14) days to file objections to the pending
26   findings and recommendations. (Id.)
27          Plaintiff filed timely objections on June 15, 2020. (Doc. No. 13.) In his objections,
28   plaintiff argues that the dismissals cited by the magistrate judge should not count as strikes
     Case 1:20-cv-00639-DAD-SKO Document 18 Filed 08/27/20 Page 2 of 3


 1   because he appealed from those dismissals. (See id. at 1–2.) Plaintiff also suggests that he

 2   qualifies for the imminent-danger exception to the three-strikes rule. (See id. at 2.) Plaintiff also

 3   filed a second motion to proceed in forma pauperis on July 15, 2020. (Doc. No. 16.)

 4           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 5   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

 6   objections, the court finds the pending findings and recommendations to be supported by the

 7   record and proper analysis.

 8           The magistrate judge correctly found that three of plaintiff’s prior cases were dismissed

 9   for failure to state a claim upon which relief can be granted. (Doc. No. 12 at 2.) Plaintiff
10   appealed from two of those dismissal orders: Jones v. Tolson, No. 1:15-cv-01037-JDP (E.D. Cal.

11   Sept. 14, 2015), and Jones v. Mailroom Officials, No. 1:17-cv-00281-LJO-SKO (E.D. Cal. Jan. 9,

12   2019). The Ninth Circuit Court of Appeals dismissed the first appeal for lack of jurisdiction. See

13   Jones v. Tolson, No. 16-15864 (9th Cir. June 13, 2016). The second appeal is still pending. See

14   Jones v. Mailroom Officials, No. 19-15345 (9th Cir.). Court records do not indicate that plaintiff

15   appealed the third dismissal cited by the magistrate judge. See Jones v. Cal. Corrs. Healthcare

16   Servs., No. 2:17-cv-00738-WBS-DB (E.D. Cal.).

17           The Supreme Court has held that “[a] prior dismissal on a statutorily enumerated ground

18   [in 28 U.S.C. § 1915(g)] counts as a strike even if the dismissal is the subject of an appeal.”

19   Coleman v. Tollefson, —U.S.—, 135 S. Ct. 1759, 1763 (2015). Thus, plaintiff’s appeal of the
20   dismissal in Jones v. Tolson, No. 1:15-cv-01037-JDP, is counted as a strike even though his

21   appeal is still pending. Plaintiff, therefore, has accumulated three strikes under § 1915(g), and he

22   “may not file an additional suit in forma pauperis while his appeal of one such dismissal is

23   pending.” Coleman, —U.S.—, 135 S. Ct. at 1765.

24           The magistrate judge also correctly found that the allegations of plaintiff’s complaint fail

25   to satisfy the imminent-danger exception under 28 U.S.C. § 1915(g). (Doc. No. 12 at 2.) In his

26   objections, plaintiff states that
27                   a violent action occurred on individuals Jones [Plaintiff] and Mao. It
                     is known that a violent attack on individuals at a 50/50 yard
28

                                                        2
     Case 1:20-cv-00639-DAD-SKO Document 18 Filed 08/27/20 Page 3 of 3


 1                   institution is probable – Also I’ve been placed on a yard where Mao
                     was stabbed up with a predatory chrono.
 2

 3   (Doc. No. 13 at 2.) Plaintiff provides no further details or facts about the “violent action” against

 4   him, and his claim that a “violent attack” against “individuals” is “probable” is speculative and

 5   lacks factual support. Plaintiff thus has failed to show that he was in imminent danger of serious

 6   physical injury at the time that his complaint was filed.

 7          Accordingly,

 8          1. The findings and recommendations issued on May 29, 2020 (Doc. No. 12) are adopted

 9               in full;

10          2. Plaintiff’s motions to proceed in forma pauperis (Doc. Nos. 7, 16) are denied;

11          3. This action is dismissed without prejudice to refiling upon prepayment of the filing

12               fee; and,

13          4. The Clerk of the Court is directed to assign a district judge to this case for purposes of

14               closure and to close this case.

15   IT IS SO ORDERED.
16
        Dated:      August 26, 2020
17                                                      UNITED STATES DISTRICT JUDGE

18

19
20

21

22

23

24

25

26
27

28

                                                        3
